Citation Nr: 1703037	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  99-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disability, to include sarcoidosis, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a sinus disability, to include vasomotor rhinitis, rhinosinusitis, sinus congestion, claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for muscle aches, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for sore joints, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for forgetfulness/memory loss, claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for loss of sleep, claimed as due to an undiagnosed illness.  

(The issues of entitlement to an increased rating for tendonitis of the right shoulder and earlier effective dates for service connection for tendonitis of the right shoulder and service connection for an irritable bowel syndrome (IBS) will be addressed in a separate decision with a different docket number issued simultaneously herewith.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from January 1991 to September 1991.  The Veteran also has various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a June 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the issues of entitlement to service connection for upper respiratory problems, nasal problems and headaches were previously addressed as one issue - upper respiratory problems.  However, after careful consideration, the Board finds that the most effective adjudication of the issues requires that the claims be separated into 3 distinct issues as the Veteran complains of distinctly different symptomatology:  upper respiratory symptoms; sinus symptoms and headaches.  Such changes are reflected on the issue page. 

VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2015); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue or issues, the law also requires that the Board assign a third Veterans Law Judge to decide that issue or issues because a proceeding before the Board must be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3. 

Under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, the claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

Here, in September 2008, the Veteran was afforded a travel Board hearing before Veterans Law Judge (VLJ) Singleton as a pro se litigant.  He later acquired representation from the Disabled American Veterans and requested another hearing with his new representation.  In May 2008, the Veteran was afforded a videoconference hearing before VLJ Flowers.  In November 2011, the Board sent the Veteran a letter informing him of the option to have a third hearing before a third judge who will be assigned to the panel.  In February 2016, the Veteran was afforded a third hearing before VLJ Pappas pursuant to 38 C.F.R. § 20.707.  VLJ Pappas took testimony on the previously discussed issues of entitlement to service connection and recently perfected issues of entitlement to an increased rating for tendonitis of the right shoulder and earlier effective date for service connection for tendonitis of the right shoulder and service connection for an irritable bowel syndrome (IBS).  A transcript of the September 2004, May 2008, and February 2016 hearings have been associated with the Veteran's virtual claims folder.  The Board notes that the recently perfected issues are addressed in a separate decision (Docket number: 16-01 362 as VLJ Pappas was the only judge to take testimony on those issues).

During the pendency of the appeal, the Veterans Law Judge who held the May 2008 hearing retired from the Board.  In an October 2016 letter, the Board afforded the Veteran an opportunity to testify before a fourth VLJ who would complete the panel of three in deciding the claim.  The letter informed the Veteran that if he failed to respond in the affirmative within 30 days, the Board would proceed without adjudication without a fourth hearing.  The Veteran has not responded to the October 2016 letter; therefore, the Board will proceed accordingly.  

The Board notes that in May 2016, the Veteran submitted photographs after the most recent Supplemental Statement of the Case.  However, as the newly submitted evidence is duplicative of the evidence of record, no waiver is needed.  See 38 C.F.R. §§ 20.800; 20.1304(c).  Specifically, the Veteran previously submitted photographs of the air quality in the Persian Gulf.  Thus, the Board finds no prejudice to the Veteran in adjudicating the claim.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an upper respiratory disability, to include sarcoidosis, headaches, muscle aches, fatigue, sore joints, forgetfulness, and loss of sleep are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  It is at least as likely as not that the Veteran's sinus disability, diagnosed rhinosinusitis, was first manifest in service, has been continuously present since service and is related to active service.  


CONCLUSION OF LAW

1.  The Veteran's sinus disability, rhinosinusitis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

The Veteran contends that he is entitled to service connection for a sinus disability because prior to deploying to the Persian Gulf, he did not have any sinus problems and he now suffers from symptoms of shortness of breath and other sinus problems.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

VA is authorized to pay compensation to any Persian Gulf Veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2)(B) (West 2014).  

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a Veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a) (2016).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317 (b). Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic. 38 C.F.R. § 3.317 (a)(ii)(4).

Initially, the Board observes the Veteran qualifies as a Persian Gulf Veteran.  His DD Form 214 indicates that he served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.2. 

The next question is whether the Veteran suffers from an undiagnosed illness that was manifest during his active service or no later than December 31, 2021.  For the reasons explained below, the Board finds that the Veteran does not suffer from an undiagnosed disability.  However, the Board finds that it is at least as likely as not that the Veteran suffers from a diagnosed sinus disability - namely rhinosinusitis - which is related to his active service.  

Here, the evidence indicates that the Veteran has a current disability - namely rhinosinusitis.  Therefore, the Veteran meets the first element required for service connection under Shedden.  

Service treatment records from October 1983 indicate that the Veteran complained of congestion; a sore throat and swollen glands.  March 1991 service treatment records indicate that the Veteran was treated for allergies.  

The Veteran was afforded a Persian Gulf Registry examination in August 1994 where he reported symptoms of constant sinus congestion, which he reported were continuous since his Persian Gulf tour.  

The Veteran was also afforded a VA nose, sinus, larynx and pharynx examination in August 2010.  The Veteran reported sinus problems, including vasomotor rhinitis, rhinosinusitis and sinus congestion headaches, post nasal drainage and frontal sinus congestion, starting in 1991 while on active duty.  The Veteran reported that the symptoms had been present continuously since 1991.  The examiner noted that the Veteran was treated for upper respiratory infections and bronchitis in July 1983 and January 1991.  The examiner also noted that the Veteran has been treated for chronic sinus and nasal problems, including hypertrophied nasal turbinates; nasal septal deformity; and swollen, congested and erythematous nasal membranes.  The Veteran was diagnosed with several disabilities, including rhinitis, vasomotor rhinitis, chronic rhinosinusitis, nasal septal deviation and nasal obstruction.  

On examination, the examiner noted that the Veteran had no nasal polyps; his right nostril was narrowed by about 25 percent and the left nostril had normal patency.  There was mild nasal septal deviation to the right and frontal and maxillary sinus tenderness to percussion bilaterally.  X-rays of the sinus revealed chronic sinusitis in the right maxillary sinus, but no evidence of acute sinusitis.  The examiner diagnosed chronic rhinosinusitis "starting in late summer of 1991 while the veteran was on active duty in Saudi Arabia."

The Board finds the August 2010 VA nose, sinus, larynx and pharynx examination report to be probative in value.  In that regard, the examiner noted the Veteran's reports of the onset of symptoms and the continued symptoms since service.  Although the examiner did not definitively state that the Veteran's rhinosinusitis was "at least as likely as not" related to service, he did state that the Veteran's rhinosinusitis started while the Veteran was on active duty.  

The Veteran submitted a lay witness statement from C.R.D. who stated that she dated the Veteran before his deployment to the Persian Gulf and that she noticed when he returned, he was constantly congested, complained of difficulty breathing and other respiratory problems.  She stated that "these problems have resulted in [the Veteran] complaining of headaches, fatigue, shortness of breath and prolonged tiredness to name a few."  He also submitted a lay statement from B.Y. who stated that he was roommates with the Veteran from 1993 to 1995.  He stated that he remembered the Veteran complaining on a regular basis of continuous cold like symptoms such as sinus congestions, which caused him to blow his nose frequently.  He stated that these symptoms were "as a result of [the Veteran's] service in the Persian Gulf." 

The Board assigns minimal probative value to the lay statements from C.R.D. and B.Y.  In that regard, they are competent to state which symptoms they witnessed the Veteran suffer from on his return from the Persian Gulf.  However, they are not competent to diagnosis rhinosinusitis or opine on the etiology of the Veteran's symptoms.  The statements are however probative as to the issue of continuous symptoms of his rhinosinusitis.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise.  In that regard, the Veteran has reported continuous symptoms since service, which have been attributed to his current diagnosis of rhinosinusitis.  The August 2010 VA examiner has also confirmed that the Veteran's symptoms of rhinosinusitis have been present since service.  Resolving doubt in favor the Veteran, service connection is warranted for a sinus disability, to include rhinosinusitis.  


ORDER

Entitlement to service connection for a sinus disability, to include rhinosinusitis, is granted.  

REMAND

In regard to the Veteran's claim for an upper respiratory disability, to include sarcoidosis, the Veteran was afforded a VA respiratory examination in August 2010 where he reported symptoms of shortness of breath that he first noticed while on active duty in 1991.  He also reported that he was previously told that his shortness of breath was due to his chronic nasal and sinus conditions, but that he never underwent a chest x-ray with the VA to confirm or rule out any respiratory disabilities.  The examiner noted that the Veteran underwent a chest x-ray with a private provider around 2005 which had abnormal results.  Following the abnormal chest x-ray, the examiner noted that the Veteran underwent a chest CT, which was abnormal, and a PET scan, which was abnormal and showed RLL pulmonary nodule and hilar adenopathy.  The examiner noted that the Veteran's private pulmonologist ultimately diagnosed the Veteran with sarcoidosis and had been treated for it since 2005.  The examiner opined,

Sarcoidosis is a multisystem granulomatous disorder of unknown etiology; however, it is not an undiagnosed illness.  There is no current medical evidence supporting a causal relationship and/or direct relationship between the Veteran's sarcoidosis and the Veteran's environmental exposures in the Gulf War.  It would be pure speculation for this examiner to determine that the Veteran's current diagnosis of pulmonary sarcoidosis was first manifested by symptoms of shortness of breath that he first noticed while on active duty in about 1991.  

The Board finds that the August 2010 opinion is inadequate for adjudication purposes.  In that regard, the last portion of the opinion states, "[i]t would be pure speculation for this examiner to determine that the Veteran's current diagnosis of pulmonary sarcoidosis was first manifested by symptoms of shortness of breath that he first noticed while on active duty in about 1991."  However, the examiner failed to provide any explanation as why he could not provide a definitive opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(it is essential that an examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge).  Therefore, the Board finds the August 2010 respiratory examination report inadequate and finds a remand is necessary to clarify the etiology of the Veteran's sarcoidosis.

The Veteran has contended that his headaches, muscle aches, fatigue, sore joints, memory loss and loss of sleep are undiagnosed illnesses which are related to his service during the Gulf War.  The Veteran's DD-214 Form indicates that the Veteran served in Southwest Asia and therefore qualifies as a Persian Gulf Veteran.  Service connection on a presumptive basis is available for Persian Gulf Veterans who suffer from a qualifying chronic disability, which include undiagnosed illnesses.  The Veteran has not been afforded a VA Gulf War examination in connection with his claims.  Based on the evidence of record, the Veteran should be afforded an examination to determine if he suffers from undiagnosed illnesses.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2010 examiner (or a suitable substitute if this individual is unavailable).  The examiner is requested again to review the claims folder in order to render an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's upper respiratory disability, diagnosed as sarcoidosis, was incurred in or otherwise related to service.  

The examiner's attention is directed to the Veteran's statements that he suffers from a respiratory disability as a result of his exposure to poor air quality while stationed in the Persian Gulf. 

The Board is requesting clarification of the August 2010 opinion because the examiner stated, "[i]t would be pure speculation for this examiner to determine that the Veteran's current diagnosis of pulmonary sarcoidosis was first manifested by symptoms of shortness of breath that he first noticed while on active duty in about 1991."  If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  Schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA electronic claims folder and indicate that review in the examination report.  The examiner should provide a description of all symptoms manifested by the Veteran to include, but not limited to, headaches, muscle aches, sore joints, fatigue, memory loss and loss of sleep. 

The examiner should provide an opinion regarding the following: 

The examiner should provide a diagnosis of any disorder manifested or, in the case that no diagnosis can be made, opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness, or to a service-connected disability, including the now service-connected sinus disability.

A complete rationale is requested for all opinions.

3.  Then, readjudicate the issues on appeal, including the private treatment records submitted by the Veteran from Integrated Physical Therapy and Dr. T.J.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________               ______________________________
         DEBORAH W. SINGLETON                    	K. J. ALIBRANDO
              Veterans Law Judge                                     	Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


________________________________
MICHAEL A. PAPPAS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


